DETAILED ACTION
In response to the Preliminary Amendments filed on May 1, 2019, claims 1-13 are amended. Currently, claims 1-13 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, the recitations of “the flexible container” (line 9 of claim 9) and “the foil tube” (line 1 of claim 10) lack antecedent basis because these are the first recitations of these limitations in the respective claims. Although amending the recitations to recite --a flexible container-- and --a foil tube--, respectively, would be sufficient to clarify the 
Further regarding claim 9, it is unclear whether the recitations of “the flexible tube” and “the foil tube” are referring to the same feature. Moreover, it is unclear whether the flexible tube and/or the foil tube are the material forming the flexible container. Therefore, it is unclear if the recitations of the flexible tube, the foil tube, and the flexible container are requiring three different structure or if the claim requires that the flexible tube and the foil tube are the same flexible foil tube that forms the flexible container. However, as best understood from the instant disclosure, the flexible reservoir is made of a section of the foil tube (instant pg. 3, last paragraph). Thus, for the purpose of continuous examination, the claim is interpreted as requiring that a flexible foil tube that forms the flexible container of the reservoir of claim 1. If applicant intends to require a different interpretation, applicant is requested to cite support from the instant disclosure so as to avoid any issues of new matter.
Regarding claim 13, the recitation of “for the automated administration” lack antecedent basis since this is the first recitation of the limitation. Therefore, it is suggested that the recitation be amended to recite --for an automated administration-- so as to clarify the confusion. 
Claim 10 is also rejected for incorporating the above confusion through its claim dependency on claim 9.

Claims 9 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission although claim 9 requires “a method for producing a reservoir according to claim 1,” the claimed steps does not produce a reservoir with all of the structures of the reservoir of claim 1. For example, the rigid part of claim 9 does not require the specifics of a support and one or more ports of the rigid part of claim 1. Applicant is advised to amend claim 9 so as to require all of the structures required by the reservoir in claim 1 since claim 9 is a method for producing a reservoir according to claim 1. Claim 10 is also rejected since it also omits the missing structures of the reservoir of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smisson (US Pub. No. 2010/0130957 A1) in view Wyss (US Pub. No. 2013/0253439 A1).
Claim 1.Smisson discloses a reservoir for storing a liquid medicament, comprising:
a flexible container (210) which includes one folding layer ([0042], [0064]; i.e., one of the sheets of container 210 since container 210 is similar to containers 110, 162, container 210 also comprises multiple sheets similar to container 110, see [0052], and container 162, see [0063]), wherein the folding layer includes a seam which provides for a sealing of the flexible container (via sealing seam resulting from welding), 
a rigid part (220) which is connected to the flexible container and which includes a support ([0076]; i.e., supporting frame of filter 270) extending into the flexible container and which includes one or more ports (240) providing fluidic access to the flexible container ([0075]-[0076]), and 

Although Smisson discloses that filter 270 being a defoamer or bubble trap filter ([0086]), Smisson does not explicitly disclose that the filter being a porous hydrophilic membrane. However, it is well-known in the art for defoamer or bubble trap filters to comprise a porous hydrophilic membrane. For example, Wyss discloses a medical reservoir comprising a container with a porous hydrophilic membrane therein for trapping bubbles ([0038]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify filter 270 of Smisson with a porous hydrophilic membrane since hydrophilic membranes are well known in the art for trapping bubbles in medical reservoirs as disclosed by Wyss ([0038]).
Claim 2. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses that the support frame holding the container having a rectangular shape among other shapes [0070]; thus, when container 210 held by support frame 230 comprises a cross-sectional shape with a rectangular design when support frame 230 is a rectangular shape (Fig. 2A). Moreover, Wyss also further discloses that the flexible container includes a cross section with a rectangular design ([0045], [0069]). 
Claim 3. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson does not explicitly disclose that the flexible container includes a section of a foil tube. However, Wyss further discloses that flexible medical containers may be produced of a plastic or synthetic foil ([0052]) including tubular section comprising a foil layer ([0066]). Therefore, since both Smisson and Wyss are drawn to flexible medical reservoirs, it would have been 
Claim 4. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses the folding layer provides that walls of the flexible container exhibit a curved surface (see Figs. 2A, 2C; i.e., distal end 212 comprises a curved surface).
Claim 5. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses the folding layer and the rigid part are arranged on opposite sides of the flexible container (see Figs. 2A, 2C; i.e., since rigid cap 220 is positioned at the opposite side from distal end 212).
Claim 6. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses the flexible container may be removably or permanently attached to rigid cap 220 ([0068]) and wherein Smisson further discloses that permanent mating techniques in various forms of bonding including welding and heat sealing or gluing ([0042]) but does not explicitly disclose that the flexible container is bonded to the rigid part. Moreover, Wyss further discloses that a flexible medical container may comprising a rigid part and a flexible part may be joined together by welding in order to establish a gas-and-liquid-tight bonding ([0067]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Smisson with the feature of the flexible container is bonded to the rigid part as disclosed by Wyss so as to establish a gas-and-liquid-tight bonding 
Claim 7. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses the rigid part includes one or more mounting parts for mounting the reservoir to a medical device ([0056], [0062]; i.e., inlet ports, vacuum ports, or vent ports of the rigid cap such as that illustrated in Fig. 1C).
Claim 8. Smisson in view of Wyss discloses the reservoir according to claim 1, wherein Smisson further discloses the rigid part includes one or more pins for mounting the reservoir to a medical device ([0056], [0062]; i.e., since the ports are in the shape of a pin as illustrated in Fig. 1C).

Claim 9. Smisson discloses a method for producing of a reservoir, comprising: 
providing a flexible tube (i.e., flexible material of non-rigid container 210 having a tubular form prior to be being assembled with support frame 230) and a movable opening device (270) located inside the flexible tube (Fig. 2C; [0076]), 
moving the moveable opening device inside the flexible tube by a distance in a longitudinal direction of the flexible tube (Fig. 2C; i.e., moving filter 270 a distance in the longitudinal direction into the position as illustrated in Fig. 2C), 
providing a rigid part (220), and 
bonding the flexible tube to the rigid part and providing a folding layer  (i.e., folding layer in the form of sealing seam resulting from welding) included in the flexible container (see [0042], [0052], [0060] for specifics of the bonding steps). 

Claim 10. Smisson further discloses that the foil tube (interpreted as the reservoir housing, see above for additional details) being provided with a rectangular-shape ([0066], [0070]; i.e., when container 210 is positioned in support frame 230, container 210 is provided with a rectangular-shape resulting from the rectangular-shape of support frame 230) and the rigid part also provided having a cross sectional shape that is in accordance with the container ([0055]; shape of rigid cap may be any geometric shape in accordance with the container shape) enabling bonding of the flexible tube to the rigid part in a kitty corner manner (Figs. 2A, 2C; i.e., rigid cap 220 is bonded to the flexible tube in a kitty corner manner since rigid cap is fitted together with the container at the corners of the desired cross sectional shape in accordance with the shape of the container, accordingly, with the shape of the container being rectangular, the shape of the rigid cap in accordance with the rectangular cross-section is also rectangular, see [0042], [0052], and [0060] for bonding details). 

Claim 11. Smisson discloses a method for filling a reservoir according to claim 1, comprising: actuating a fill device ([0044]; i.e., suctioning mechanism filling the reservoir with fluid from the surgical site) connected to the reservoir for filling the reservoir via the one or more ports at least partly with the liquid medicament thereby unfolding the flexible container ([0073]; i.e., since the reservoir is a collapsible reservoir, any fold in the reservoir from lack of fluid in the reservoir can be unfolded when fluid filled into the reservoir occupies the space). It is noted that Smisson in view of Wyss discloses the reservoir of claim 1 as explained above in 

Claim 12. Smisson discloses a method for delivering a liquid medicament from a reservoir, comprising: actuating a delivery device ([0044]; i.e., device coupled to a port of the reservoir for delivering blood held in the reservoir to the patient) connected to the reservoir for at least a partial delivery via the one or more ports of the liquid medicament stored in the reservoir thereby folding the flexible container ([0073]; i.e., since the reservoir is a collapsible reservoir, space in the reservoir from the fluid in the reservoir being delivered from the reservoir allows the reservoir to be folded). Again, it is noted that Smisson in view of Wyss discloses the reservoir of claim 1 as explained above in the rejection for claim 1. Therefore, the method of Smisson is also capable of delivering liquid medicament from the reservoir of Smisson in view of Wyss.

Claim 13. Smisson discloses a medical pump for the automated administration of a liquid medicament, wherein “for the automated administration of a liquid medicament” is an intended use of the medical pump. In this case, Smisson discloses that the flexible reservoir being used with a medical system comprising the reservoir for receiving suctioned fluid from a surgical site ([0044]) and for holding fluid to be infused to the patient ([0044], [0054], one of ordinary skill in the art would have recognized that the medical system of Smisson comprises a medical pump for suctioning fluid and delivering the fluid to be infused to the patient is further capable of automated administration of a liquid medicament. Moreover, since Smisson in view of Wyss discloses the reservoir of claim 1 as explained above in the rejection for claim 1, it would have been obvious to one of ordinary skill before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patments/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783